 



EXHIBIT 10.7
AMERICAN GREETINGS CORPORATION 1997 EQUITY AND
PERFORMANCE INCENTIVE PLAN
PERFORMANCE SHARE GRANT AGREEMENT

     
Grantee:
  Zev Weiss
 
   
Target Grant:
  102,624 Class B Common Shares (the “Shares”)
 
   
Performance Period:
  August 2, 2005 through
 
  August 2, 2010
 
   
Grant Date:
  August 2, 2005

THIS AGREEMENT, dated as of the Grant Date stated above, is by and between
American Greetings Corporation (the “Company” or “American Greetings”) and
Grantee.
W I T N E S S E T H:
WHEREAS, the Company wishes to give Grantee an opportunity to acquire or enlarge
his equity ownership in the Company for purposes of augmenting Grantee’s
proprietary interest in the success of American Greetings and thereby focusing
Grantee’s efforts on increasing shareholder value.
A G R E E M E N T
NOW, THEREFORE, the Company and Grantee hereby agree as follows:
1. Performance Share Grant. Subject to the terms and conditions of this
Agreement, the Company hereby grants to Grantee the Target Grant of Shares (the
“Performance Shares”) as specified above. The grant of Performance Shares shall
represent the right to receive such number of Shares, if any, as determined in
accordance with Section 2 upon the achievement of certain management objectives
over the Performance Period. The Performance Shares described in this Agreement
are in all respects subject to the terms, conditions and provisions of this
Agreement and the Company’s 1997 Equity and Performance Incentive Plan (the
“Plan”).
2. Award of Performance Shares.
     (a) The number of Performance Shares actually earned will be based on the
percentage of Grantee’s target incentive award, if any, that Grantee achieves
during the Performance Period under the Company’s Key Management Annual
Incentive Plan (the “Annual Incentive Plan”). Subject to the certification of
the Company’s Compensation and Management Development Committee (the
“Committee”) required by Section 2(b), and provided that Grantee is actively
employed by the Company or a subsidiary thereof as of the last day of such
fiscal year with respect to which a calculation is made to determine if Grantee
is entitled to payment of Performance Shares, Grantee will be entitled to
payment of a portion of the Target Grant of Performance Shares as calculated in
this Section 2(a) if he achieves all or a portion of his target incentive award
for a given fiscal year during the Performance Period.

 



--------------------------------------------------------------------------------



 



          (i) Grantee will be entitled to payment of all or a portion of his
Target Grant of Performance Shares during the first three years of the
Performance Period as follows:
               (1) With respect to each of fiscal years 2006, 2007 and 2008,
Grantee will be deemed to have earned a number of Performance Shares, if any,
determined by multiplying an amount equal to one-third of the Target Grant of
Performance Shares (the “Annual Target Amount”) by the percentage of the target
incentive award that Grantee achieves for such fiscal year under the Annual
Incentive Plan as in effect for that fiscal year, not to exceed 100%, and then
rounding the resulting number up to the nearest whole number.
               (2) If Grantee achieves 100% of his target incentive award under
the Annual Incentive Plan in each of fiscal years 2006, 2007 and 2008, he will
be deemed to have earned 100% of the Target Grant of Performance Shares.
               (3) If Grantee earns a portion but less than 100% of the Annual
Target Amount of Performance Shares with respect to any of fiscal years 2006,
2007 or 2008, Grantee shall forfeit the remaining portion of the Annual Target
Amount not earned with respect to such fiscal year.
               (4) If with respect to any of fiscal years 2006, 2007 or 2008
Grantee does not earn any portion of the Annual Target Amount of Performance
Shares, Grantee shall be entitled to earn all or a portion of such Performance
Shares in the fourth and fifth years of the Performance Period in accordance
with Section 2(a)(ii) below.
          (ii) Subject to Section 2(a)(iii), any Performance Shares not earned
or not otherwise forfeited during the first three years of the Performance
Period in accordance with Section 2(a)(i) will be deemed earned as follows:
               (1) With respect to each of fiscal 2009 and 2010, Grantee will be
deemed to have earned a number of Performance Shares, if any, determined by
multiplying the Annual Target Amount by the percentage of the target incentive
award that Grantee achieves for such fiscal year under the Annual Incentive Plan
as in effect for that fiscal year, not to exceed 100%, and then rounding the
resulting number up to the nearest whole number.
               (2) If Grantee earns a portion but less than 100% of the Annual
Target Amount of Performance Shares with respect to any of fiscal years 2009 or
2010, Grantee shall forfeit the remaining portion of the Annual Target Amount
not earned with respect to such fiscal year.
               (3) If Grantee does not earn any portion of the Annual Target
Amount of Performance Shares with respect to fiscal 2009, Grantee shall be
entitled to earn all or a portion of such Performance Shares with respect to
fiscal 2010.
          (iii) Any portion of the Target Grant of Performance Shares not earned
as of the end of the Performance Period shall be forfeited and Grantee shall
have no right to receive such Performance Shares. Except as contemplated by
Section 7(f), in no event may Grantee earn under this Agreement more than
(1) the Annual Target Amount of Performance Shares with respect to any fiscal
year, (2) an aggregate of two-thirds of the Target Grant of Performance Shares
with respect to fiscal 2009 and 2010, any excess to be forfeited and (3) the
total Target Grant of Performance Shares.

2



--------------------------------------------------------------------------------



 



     (b) If Grantee is deemed to have earned any of the Performance Shares as of
the end of any fiscal year within the Performance Period as set forth in
Section 2(a), the Company will pay Grantee in accordance with Section 4 an award
of Shares equal to the number of Performance Shares so earned; provided,
however, that prior to the payment of Shares pursuant to this Agreement, the
Committee must certify that the objectives establishing entitlement to the
payment of Shares have been achieved.
3. Awards on Certain Events. Notwithstanding the requirement in Section 2 of
this Agreement that a Grantee be actively employed on the last day of any fiscal
year of the Company during the Performance Period for which Grantee has earned
Performance Shares, all of the Performance Shares that have not otherwise been
earned or forfeited shall be deemed earned, and Shares shall be awarded pursuant
to this Agreement, as of the date of (i) Grantee’s death or disability, (ii) a
Change in Control (as defined in the Plan) of the Company, or (iii) a
termination of Grantee’s employment by the Company “without cause”. Termination
shall be deemed to be “without cause” unless the Board of Directors of the
Company, or its designee, in good faith determines that termination is because
of any one or more of the following:
Grantee’s:

  (i)   fraud;     (ii)   misappropriation of funds;     (iii)   commission of a
felony or of an act or series of acts which result in material injury to the
business reputation of the Company;     (iv)   commission of a crime or act or
series of acts involving moral turpitude;     (v)   commission of an act or
series of repeated acts of dishonesty that are materially inimical to the best
interests of the Company;     (vi)   willful and repeated failure to perform his
duties, which failure has not been cured in all substantial respects within
fifteen (15) days after the Company gives written notice thereof to Grantee; or
    (vii)   material breach of any material provision of any employment
agreement with the Company, which breach has not been cured in all substantial
respects within ten (10) days after the Company gives written notice thereof to
Grantee.

In addition, Grantee may terminate his employment with the Company, and such
termination shall be deemed a termination by the Company “without cause” if:

  (i)   the Company reduces Grantee’s title, responsibilities, power or
authority in comparison with his title, responsibilities, power or authority on
the date hereof;     (ii)   the Company assigns Grantee duties which are
inconsistent with the duties assigned to Grantee on the date hereof and which
duties the Company persists in assigning to Grantee despite the prior written
objection of Grantee; or the Company reduces Grantee’s annual base compensation
(unless such decrease is proportionate with a decrease in the base compensation
of the executive officers of the Company as a group), or materially reduces his
group health, life, disability or other insurance programs (including any such
benefits provided to Grantee’s family), his pension, retirement or
profit-sharing benefits or any benefits provided by the Company, or excludes him
from any plan, program or arrangement, including but not limited to bonus or
incentive plans, in which the other executive officers of the Company are
included.

3



--------------------------------------------------------------------------------



 



For purposes of this Agreement Grantee shall be considered “disabled” if Grantee
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment, which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or at such earlier time as the Committee shall
determine.
4. Payment of Award. As soon as practicable after any Performance Shares are
deemed earned by Grantee pursuant to Section 2 (which shall be no longer than
the time period required under Internal Revenue Code Section 409A
(“Section 409A”) to qualify as a short-term deferral as contemplated thereby),
such Performance Shares shall be issued to Grantee in the form of Shares;
provided, however, in no event shall any Shares earned with respect to the
fiscal year ended February 28, 2006 be issued prior to the first anniversary of
the Date of Grant. At such time, Grantee shall enjoy full shareholder and
ownership rights with respect to such Shares. A stock certificate representing
all such Shares shall be delivered to Grantee (or any person who makes a claim
through a Grantee) and shall be registered in his or her name. In the case of
Grantee’s death or disability, payment of any Shares that Grantee has earned
will be made to the beneficiary designated by Grantee in a writing filed with
the Company or, if none, to Grantee’s estate.
5. Ownership Rights. Except as otherwise provided herein, Grantee will not have
the rights of a shareholder of the Company with respect to any Shares issuable
upon the earning of any Performance Shares. Upon receipt of any portion of
Shares issued pursuant to Performance Shares awarded under Section 2, Grantee
shall exercise all ownership rights (including, without limitation, the right to
vote and the right to receive dividends) with respect to such Shares, provided
that voting and dividend rights with respect to the Shares will be exercisable
only if the record date for determining shareholders entitled to vote and
receive dividends, as the case may be, falls on or after the date as of which
Shares are earned and issued to Grantee pursuant to this Agreement.
6. Deferral of Exercise or Delivery of Shares. Notwithstanding any provision in
this Agreement to the contrary, if any law or regulation of any governmental
authority having jurisdiction in the matter requires the Company, the Board, the
Committee or Grantee to take any action or refrain from action in connection
with the award or delivery of Shares under this Agreement, or to delay such
award or delivery, then the award or delivery of such Shares shall be deferred
until such action has been taken or such restriction on action has been removed.
7. General Provisions. Grantee acknowledges that he has read, understands and
agrees with all of the provisions in this Agreement and the Plan, including, but
not limited to, the following:
     (a) Administration. The interpretation and construction by the Board and/or
the Committee of any provision of this Agreement, the Plan or any notification
or document evidencing the grant of Performance Shares and that any
determination by the Board or such Committee pursuant to any provision of this
Agreement or the Plan or of any such agreement, notification or document shall
be final and conclusive.
     (b) Notices. Any notice that is required or permitted under this Agreement
shall be in writing (unless otherwise specified in the Agreement or in a writing
from the Company to Grantee), and delivered personally or by mail, postage
prepaid, addressed as follows: (i) if to the Company, at One American Road,
Cleveland, Ohio 44144, Attention: Human Resources Department, or at such other
address as the Company by notice to Grantee may have designated from time to
time; (ii) if to Grantee, at the address indicated in Grantee’s then-current
personnel records, or at such other address as Grantee by notice to the Company
may have designated from time to time. Such notice shall be deemed given upon
receipt.

4



--------------------------------------------------------------------------------



 



     (c) Taxation. Grantee shall be responsible for all applicable income and
withholding taxes and the employee share of FICA taxes with respect to any
compensation income generated upon the award of his earned Performance Shares
under this Agreement. No later than the date as of which an amount first becomes
includable in the gross income of Grantee for federal income tax purposes with
respect to the Performance Shares awarded hereunder, Grantee shall pay to the
Company, or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state or local taxes of any kind required by law to be
withheld with respect to that amount. Unless otherwise determined by the
Committee, withholding obligations may be settled with previously owned common
shares or Shares that have been earned and that are issuable hereunder. The
making of that payment or those arrangements is a condition to the obligations
of the Company under the Plan, and the Company may, to the extent permitted by
law, deduct any taxes from any payment of any kind otherwise payable to Grantee
or the Company may retain such number of the Shares issuable upon the earning of
Performance Shares covered by the grant evidenced by this Agreement as shall be
equal in value to the amount of the remaining withholding obligation.
     (d) Nontransferability. This Agreement and the Performance Shares granted
to Grantee shall be nontransferable and shall not be sold, hypothecated or
otherwise assigned or conveyed by Grantee to any other person, except as
specifically permitted in this Agreement. No assignment or transfer of this
Agreement or the rights represented thereby, whether voluntary or involuntary,
or by operation of law or otherwise, shall vest in the assignee or transferee
any interest or right whatsoever, except as specifically permitted in this
Agreement. The Agreement shall terminate, and be of no force or effect,
immediately upon any attempt to assign or transfer the Agreement or any of the
Performance Shares to which the Agreement applies.
     (e) Not an Employment Contract. This Agreement shall not be deemed to limit
or restrict the right of the Company to terminate Grantee’s employment at any
time, for any reason, with or without cause, or to limit or restrict the right
of Grantee to terminate his employment with the Company at any time.
     (f) Adjustments. On any change in the number or kind of outstanding common
shares of the Company by reason of a recapitalization, merger, consolidation,
reorganization, separation, liquidation, share split, share dividend,
combination of shares or any other change in the corporate structure or common
shares of the Company, the Company, by action of the Board or the Committee is
empowered to make such adjustment, if any, in the number and kind of Performance
Shares subject to this agreement as it considers appropriate for the protection
of the Company and of Grantee.
     (g) Unsecured Creditor Status. This grant of Performance Shares constitutes
a mere promise by the Company to pay Grantee the benefits described in this
grant (to the extent earned). Grantee shall have the status of a general
unsecured creditor of the Company with respect to the benefits payable under
this Agreement.
     (h) Fractional Shares. Notwithstanding anything in this Agreement to the
contrary, in the event that any adjustment to the Target Grant of Performance
Shares or an award of Shares or the calculation of an award pursuant to this
Agreement would otherwise result in the creation of a fractional share interest,
the affected award shall be rounded up to the nearest whole share.
     (i) Amendment or Termination. This Agreement may be amended or terminated
at any time by the mutual agreement and written consent of Grantee and the
Company, but only to the extent permitted under the Plan. The provisions set
forth in this Agreement are subject to the restrictions and other requirements
of Section 409A and related regulations and rulings. Without limiting the
generality of the preceding sentence, such provisions shall be modified and
amended, as and where necessary, to bring such provisions into compliance with
the requirements set forth in Section 409A

5



--------------------------------------------------------------------------------



 



and related regulations and rulings. This Agreement shall be interpreted (and if
necessary, amended) to comply with Section 409A and to the extent any provision
of this Agreement is inconsistent with Section 409A, said Section 409A shall
control even if such action may reduce or diminish the value of Grantee’s award.
     (j) Severability. If any provision of this Agreement should be held illegal
or invalid for any reason, such determination shall not affect the other
provisions of this Agreement, and it shall be construed as if such provision had
never been included herein.
     (k) Headings/Gender. Headings in this Agreement are for convenience only
and shall not be construed to be part of this Agreement. Any reference to the
masculine, feminine or neuter gender shall be a reference to other genders as
appropriate.
     (l) Governing Law. This Agreement shall be construed, and its provisions
enforced and administered, in accordance with the laws of the State of Ohio and,
where applicable, federal law.
     (m) Definitions. Initial capitalized terms used in this Agreement that are
not otherwise defined herein shall have the meaning set forth in the Plan.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Grantee has executed this Agreement, as of the
Grant Date.

            AMERICAN GREETINGS CORPORATION
      By:       /s/ Brian T. McGrath         Brian McGrath, Vice President,     
  Human Resources     

           
GRANTEE
        /s/ Zev Weiss       Name:   Zev Weiss   

6